Citation Nr: 0114345	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-18 253A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for periods of enrollment prior 
to May 26, 1998.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from May 1966 to June 1969.  
The appellant is the veteran's spouse.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 determination of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in September 1999, the appellant 
indicated that she wished to appear personally at a hearing 
at the RO before the Board.  The RO acknowledged the 
appellant's request in October 2000 and informed her as to 
the date of the next available personal hearing.  The 
appellant had a hearing scheduled before a member of the 
Board on February 15, 2001, but she did not attend.  Inasmuch 
as the appellant failed to appear for the scheduled travel 
board hearing and a timely request for postponement was not 
received and granted, the hearing request is considered 
withdrawn and the case is deemed ready for review by the 
Board.  See 38 C.F.R. § 20.704(d) (2000).

The Board also notes that in a written statement received in 
March 1999, the appellant indicated that her adult children 
were involved in this appeal.  To the contrary, the 
individuals mentioned are not parties to this appeal, and to 
the extent they have individually filed claims for VA 
benefits, these claims are not now before the Board for 
appellate review.  This matter is referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  The RO awarded the veteran a total disability evaluation 
based on individual unemployability, effective from May 26, 
1998, and this award established the appellant's basic 
eligibility for Chapter 35 benefits.

2.  In November 1998 and December 1998, respectively, the RO 
received the appellant's claim for Chapter 35 benefits and 
certification of the appellant's enrollment at Albany State 
University from March 26, 1992 to June 10, 1992, from 
September 20, 1993 to December 8, 1993, from April 3, 1998 to 
June 12, 1998, and from August 21, 1998 to May 7, 1999.

3.  The RO awarded the appellant Chapter 35 benefits for all 
enrollment pursued from May 26, 1998, the date the appellant 
became eligible for such benefits. 


CONCLUSION OF LAW

The evidence does not satisfy criteria for entitlement to DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, for periods of enrollment prior to May 26, 1998.  
38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 C.F.R. 
§§ 21.3021, 21.3046 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a spouse of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 21.3021(a)(3)(i) (2000), is entitled to a 
retroactive payment of Chapter 35 benefits for periods of 
enrollment extending from March 26, 1992 to May 25, 1998. 

The RO rated the veteran permanently and totally (100 
percent) disabled, effective from May 26, 1998, and this 
rating established the appellant's basic eligibility for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  The RO received the appellant's 
application for Chapter 35 benefits on November 25, 1998.  
This application reflects that the appellant enrolled in an 
education leadership program at Albany State University in 
1996, for the purpose of pursuing a Teacher Certification.  
On December 28, 1998, the RO received certification of the 
appellant's enrollment at Albany State University from March 
26, 1992 to June 10, 1992, from September 20, 1993 to 
December 8, 1993, from April 3, 1998 to June 12, 1998, and 
from August 21, 1998 to May 7, 1999.  Based on this 
information, in January 1999, the RO notified the appellant 
by letter that she had been awarded Chapter 35 benefits for 
enrollment extending from May 26, 1998 to June 12, 1998, and 
from August 21, 1998 to May 7, 1999.  A VA Form 22-8945 
(Education Award) of record confirms that the RO paid the 
appellant educational assistance benefits for these periods 
of enrollment.  The appellant now seeks a retroactive payment 
of Chapter 35 benefits for the periods of enrollment 
extending from March 26, 1992 to May 25, 1998.  

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 21 pertaining to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  In 
addition, on November 1, 2000, Congress revised the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 103, 
114 Stat. 1822 (2000).  Neither the regulatory amendment, nor 
the Act substantively changes any statutory or regulatory 
provision pertinent to the appellant's claim; therefore, 
consideration of the appellant's claim pursuant to the 
amendment and Act is unnecessary.   

During the pendency of the appellant's appeal, legislation 
was also passed that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VA's enhanced duty to assist includes aiding the claimant in 
obtaining evidence necessary to substantiate his claim.  
However, the VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§3(a), 114 Stat. 2096, 2097-98 (2000).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the appellant's claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the duty to notify, the RO informed the 
appellant of the evidence needed to substantiate her claim in 
a letter dated January 1999 and a statement of the case 
issued in August 1999.  With regard to the duty to assist, 
the RO provided the appellant opportunities to submit 
evidence and testify at  a hearing in support of her claim.  
The appellant took advantage of these opportunities by 
submitting written statements.  She has not, however, 
identified any outstanding evidence for the RO to secure in 
support of the claim.  In any event, additional assistance 
could not possibly aid in substantiating the appellant's 
claim, because, as explained below, the appellant's 
entitlement to the benefit sought is precluded by law.  

The law provides that each eligible person shall, subject to 
the provisions of this chapter, be entitled to receive 
educational assistance.  38 U.S.C.A. § 3510 (West 1991).  For 
the purpose of Chapter 35, the term "eligible person" means 
a spouse of a veteran who has a total disability permanent in 
nature resulting from a service-connected disability.   38 
U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).  The 
beginning date of eligibility shall be the effective date of 
the rating in which the RO found the veteran entitled to a 
permanent and total disability evaluation, the date of 
notification of this rating, or any date between the dates 
previously specified as chosen by the eligible spouse.  
38 C.F.R. § 21.3046(a)(2)(iii) (2000).

In this case, the appellant did not become eligible for 
Chapter 35 benefits until May 26, 1998, the effective date of 
the RO's award of a permanent and total rating for the 
veteran's service-connected disabilities.  She does not 
allege, and the evidence does not show, that she was notified 
of that award prior to May 26, 1998.  Accordingly, under 
38 C.F.R. § 21.3046(a)(2)(iii), May 26, 1998 is the beginning 
date of her eligibility for Chapter 35 benefits.  In November 
1998 and December 1998, respectively, the RO received the 
appellant's claim for Chapter 35 benefits and certification 
of the appellant's enrollment at Albany State University from 
March 26, 1992 to June 10, 1992, from September 20, 1993 to 
December 8, 1993, from April 3, 1998 to June 12, 1998, and 
from August 21, 1998 to May 7, 1999.  In January 1999, the RO 
awarded the appellant Chapter 35 benefits for all enrollment 
pursued from May 26, 1998, the date the appellant became 
eligible for such benefits. 

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in September 1999, the appellant indicated that she 
was only appealing the issue of not being paid retroactively 
after her husband was awarded a 100% disability.  The Board 
is not entirely clear as to the meaning of this statement, 
but points out that the appellant has already been paid for 
enrollment pursued after the veteran was awarded a permanent 
100 percent disability.  Inasmuch as the appellant did not 
become eligible for such benefits prior to May 26, 1998, she 
is not entitled to such benefits for enrollment pursued prior 
to that date.  The law in this case is dispositive; 
therefore, the Board must deny the appellant's claim based on 
a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, for periods of enrollment 
prior to May 26, 1998, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

